                 Case 3:19-cv-06235-MLP Document 31 Filed 03/18/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MAKENZIE ZUERN, et al.,

 9                              Plaintiffs,                Case No. C19-6235-MLP

10          v.                                             MINUTE ORDER

11   IDS PROPERTY CASUALTY
     INSURANCE COMPANY, et al.,
12
                                Defendants.
13

14
            The following Minute Order is made by direction of the Court, the Honorable Michelle L.
15
     Peterson, United States Magistrate Judge:
16
            This matter comes before the Court on the parties’ proposed order for entry of a
17
     stipulated protective order. (Dkt. # 30.) Local Rule 26(c)(2) requires that parties departing from
18
     this district’s model protective order provide the court with a redlined version identifying
19
     departures from the model. No redlined version has been provided. The Court will consider the
20
     stipulated proposed order after provision of the redlined version.
21
     //
22
     //
23
     //



     MINUTE ORDER - 1
            Case 3:19-cv-06235-MLP Document 31 Filed 03/18/20 Page 2 of 2



 1        Dated this 18th day of March, 2020.

 2                                                 William M. McCool
                                                   Clerk of Court
 3
                                                By: Tim Farrell
 4                                                  Deputy Clerk

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     MINUTE ORDER - 2
